Citation Nr: 0939911	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-33 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1941 to January 
1943 and from July 1945 to December 1945, and was a prisoner 
of war of the Japanese Government from May 1942, to January 
1943. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
benefit sought on appeal.  The Veteran appealed that 
decision, and the case was referred to the Board for 
appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the Veteran should 
be afforded a VA examination to ascertain the degree of 
impairment the Veteran's service connected disabilities cause 
in his ability to perform substantially gainful employment.  

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities, and thus, is entitled to a total disability 
rating based on individual unemployability due to service 
connected disabilities.  Service connection is in effect for 
arteriosclerotic heart disease, rated as 30 percent 
disabling; malnutrition with anemia, rated as 10 percent 
disabling; peripheral neuropathy of the upper right 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the upper left extremity, rated as 10 percent 
disabling; peripheral neuropathy of the lower right 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the lower left extremity, rated as 10 percent 
disabling; and hypertension, rated as 10 percent disabling, 
for a combined schedular evaluation of 60 percent.  

VA regulations state that when a veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  However, disabilities resulting from common etiology, 
a single accident, or disabilities affecting a single body 
system, or multiple disabilities incurred as a prisoner of 
war will be considered as one disability for the above 
purposes.  38 C.F.R. § 4.16.  All of the Veteran's service-
connected disabilities share a common etiology, that being 
the Veteran's POW status.  Therefore, the Veteran meets the 
statutory requirements set forth in 38 C.F.R. § 4.16(a).  

The Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that the 
Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  The 
Board acknowledges that the Veteran was provided a Prisoner 
of War Protocol Examination in November 2004 and a heart 
examination in June 2006, but these examination reports do 
not contain sufficient information to address the required 
legal inquiry, namely, whether it is at least as likely as 
not that the Veteran's service-connected disabilities, either 
alone or in the aggregate, render him unable to secure or 
follow a substantially gainful occupation, it is incumbent on 
the Board to return this matter to supplement the record 
prior to adjudicating this claim.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).  Thus 

The Board also notes that in his April 2007 Notice of 
Disagreement (NOD) the Veteran claimed not to have received 
VA Form 21-8940, the "Veteran Application for Increased 
Compensation Based on Unemployability."  In response, the RO 
sent out an additional letter in July 2007, attaching this 
form.  The Veteran has not returned this form.  As the claim 
is being remanded, the Veteran should again be asked to 
complete an updated application for increased compensation 
based on unemployability (VA Form 21-8940).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should again ask the 
Veteran to complete and return a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability. 

2.  The Veteran should be afforded an 
examination of his service connected 
disabilities to ascertain the severity 
and manifestations of those disabilities 
and the degree of impairment those 
disabilities causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's service connected disabilities 
in detail.  The examiner is also 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected disabilities 
produces in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
disabilities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



